DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 5/19/20222.
Claims 1-16 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 5/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim et al. (US 2020/0161266 A1, hereinafter “Shim”).
Regarding independent claim 1¸ Figure 6 of Shim discloses a package structure, comprising: 
a redistribution circuit structure 110 (“connection structure”- ¶0043), comprising a first connection surface (i.e., the bottom surface of 110) and a second connection surface (i.e., the top surface of 110) opposite to the first connection surface; 
a first circuit board 150 (“interconnection bridge”- ¶0043, specifically the left 150), disposed on the first connection surface and connected electrically to the redistribution circuit structure 110 (¶0043); 
a second circuit board 150 (“interconnection bridge”- ¶0043, specifically the right 150), disposed on the first connection surface and connected electrically to the redistribution circuit structure 110 (¶0043); 
a first insulator 141/155 (collectively 141 “insulating layer” and 155 (“insulating material”- ¶¶0044, 0047), located on the first connection surface and covering the first circuit board 150 and the second circuit board 150; 
a plurality of conductive terminals 150B (“connection bump”- ¶0060), disposed on the first circuit board 150 or the second circuit board 150, and connected electrically to the first circuit board 150 or the second circuit board 150 (¶0060); and 
a package (i.e., the structure of 122 including the bottom layer with pads 122P,  the chip stack 122 and the layer represented by the cross hatching pattern encapsulating chip stack 122), disposed on the second connection surface and connected electrically to the redistribution circuit structure 110, the package comprising: 
at least one chip 122 (“semiconductor chip”- ¶0043); 
an encapsulant (i.e., the layer represented by the cross hatching pattern encapsulating chip stack 122), encapsulating the at least one chip 122; 
a line layer (i.e., the bottom layer with pads 122P located below the chip stack 122), located on the encapsulant and connected electrically to the at least one chip 122; and 
a plurality of conductive package terminals 122P (“connection pads”- ¶0043), located on the line layer and connected electrically to the redistribution circuit structure 110 (¶0043).
Regarding claim 3¸ Figure 6 of Shim discloses wherein in a projection direction (i.e., vertical direction) perpendicular to the first connection surface or the second connection surface, the first circuit board 150 and the second circuit board 150 do not overlap with each other.
Regarding claim 4¸ Figure 6 of Shim discloses wherein in the projection direction, the first circuit board 150 and the second circuit board 150 fully overlap with the redistribution circuit structure 110.
Regarding claim 5¸ Figure 6 of Shim discloses the package structure further comprising: 
a plurality of conductive connectors 153 (“connection member”- ¶0043), disposed on the first circuit board 150 or the second circuit board 150, wherein the first circuit board 150 or the second circuit board 150 is connected electrically to the redistribution circuit structure 110 via the corresponding conductive connectors 153 (¶0043).
Regarding claim 6¸ Figure 6 of Shim discloses wherein part of the first insulator 141/155 is located between the first circuit board 150 and the redistribution circuit structure 110, or between the second circuit board 150 and the redistribution circuit structure 110.
Regarding claim 9¸ Figure 6 of Shim discloses the package structure further comprising: 
a second insulator 130 (“encapsulant”- ¶0044), disposed on the second connection surface and covering the package.
Regarding claim 10¸ Figure 6 of Shim discloses the package structure according to claim 1, further comprising: 
a stiffening support 143 (“connection via”- ¶0047, which is a solid and physical element which would provide some degree of mechanical support such that it can be interpreted as a “stiffening support”), disposed on the first connection surface, wherein the first insulator 141 covers the stiffening support 143.
Regarding claim 11¸ Figure 6 of Shim discloses wherein part of the first insulator 141/155 is located between the first circuit board 150 and the second circuit board 150.
Regarding claim 12¸ Figure 6 of Shim (as viewed upside down, which still discloses the claimed subject matter of preceding claims 1 and 11) discloses wherein: 
the first circuit board 150 comprises a first top surface and a first bottom surface, wherein the first bottom surface is opposite to the first top surface, and the first bottom surface faces the redistribution circuit structure 110; 
the second circuit board 150 comprises a second top surface and a second bottom surface, wherein the second bottom surface is opposite to the second top surface, and the second bottom surface faces the redistribution circuit structure 110; and 
part of the first insulator 141/155 covers the first top surface or the second top surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Tang et al. (US 2019/0158096 A1, hereinafter “Tang”).
Regarding claim 2¸ Figure 6 of Shim discloses wherein the first circuit board 150 and the second circuit board 150 are silicon-based interconnection bridges (¶0060).
Shim does not expressly disclose wherein the first circuit board and the second circuit board are Si-substrate-free circuit boards.
Tang discloses an interconnect bridge which is comprised of silicon or a non-silicon material such as FR4, FR5, FR6 and would thereby be Si-substrate-free circuit boards (¶0021).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim such that wherein the first circuit board and the second circuit board comprise a non-silicon material such as FR4, FR5, FR6 and would thereby be Si-substrate-free circuit boards as taught by Tang for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known composition for an interconnection bridge.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Chen et al. (US 2020/0058632 A1, hereinafter “Chen”).
Regarding claim 7¸ Shim does not expressly disclose the package structure further comprising: a housing, disposed on the second connection surface and comprising an accommodation space, wherein the package is located in the accommodation space.
Figure 1M of Chen discloses a package structure, comprising a package 700A (“top packages”- ¶0026) comprising a chip 710A (“chip”- ¶0027) and disposed over a second connection surface of a redistribution circuit structure 100 (“redistribution structure”- ¶0015), and a housing 900 (“heat dissipating structure”- ¶0035), disposed on the second connection surface and comprising an accommodation space, wherein the package 700A is located in the accommodation space.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim such that the package structure further comprises a housing, disposed on the second connection surface and comprising an accommodation space, wherein the package is located in the accommodation space as taught by Chen for the purpose of utilizing a suitable and well-known structure which increases the thermal relaxation rate of the produced semiconductor package (Chen ¶0036).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record including Shim and/or Chen, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein an airgap exists between the housing and the package”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fang (US 2021/0175163 A1), which discloses a package structure comprising circuit boards connected to a redistribution circuit structure and a package.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C CHANG/Primary Examiner, Art Unit 2895